FLETCHER, Judge.
Javier A. Velasquez appeals the denial of his application for unemployment benefits. Because the record of the hearing (which the former employer did not attend) reflects that this was an isolated incident of poor judgment by Velasquez which did not rise to the level of misconduct, see Benitez v. Girlfriday, Inc., 609 So.2d 665 (Fla. 3d DCA 1992), we reverse the order of the Florida Unemployment Appeals Commission. The cause is remanded for further proceedings consistent herewith.